Name: 2001/634/EC: Commission Decision of 16 August 2001 laying down special conditions governing imports of fishery products originating or proceeding from Guinea (Text with EEA relevance) (notified under document number C(2001) 2525)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  tariff policy;  fisheries;  Africa;  trade
 Date Published: 2001-08-17

 Avis juridique important|32001D06342001/634/EC: Commission Decision of 16 August 2001 laying down special conditions governing imports of fishery products originating or proceeding from Guinea (Text with EEA relevance) (notified under document number C(2001) 2525) Official Journal L 221 , 17/08/2001 P. 0050 - 0055Commission Decisionof 16 August 2001laying down special conditions governing imports of fishery products originating or proceeding from Guinea(notified under document number C(2001) 2525)(Text with EEA relevance)(2001/634/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products(1), as last amended by Directive 97/79/EC(2), and in particular Article 11 thereof,Whereas:(1) A Commission expert has conducted an inspection visit to Guinea to verify the conditions under which fishery products are produced, stored and dispatched to the Community.(2) The provisions of legislation of Guinea on health inspection and monitoring of fishery products may be considered equivalent to those laid down in Directive 91/493/EEC.(3) In particular, the "Direction nationale des pÃ ªches maritimes (DNPM) of the MinistÃ ¨re de la pÃ ªche et de l'aquaculture" is capable of effectively verifying the application of the laws in force.(4) However the inspection visit to Guinea has revealed certain deficiencies in the hygienic conditions of the establishments processing and preparing fishery products. It has also revealed deficiencies in the sanitary control applied to the processing and preparation of the fishery products. Therefore, only the fishery products which have not undergone any preparation or processing operation other than chilling or freezing may be authorised for imports into the Community.(5) The modalities for obtaining the health certificate referred to in Article 11(4)(a) of Directive 91/493/EEC must include the definition of a model certificate, the minimum requirements regarding the language(s) in which it must be drafted and the status of the person empowered to sign it.(6) Pursuant to Article 11(4)(b) of Directive 91/493/EEC, a mark should be affixed to packages of fishery products giving the name of the non-member country and the approval/registration number of the establishment, factory vessel, cold store or freezer vessel of origin, except for certain frozen products.(7) Pursuant to Article 11(4)(c) of Directive 91/493/EEC a list of approved establishments, factory vessels, or cold stores must be drawn up, and a list of freezer vessels equipped in accordance with points 1 to 7 of Annex II to Council Directive 92/48/EEC(3) must also be drawn up. These lists must be drawn up on the basis of a communication from the DNPM to the Commission. It is therefore for the DNPM to ensure compliance with the provisions laid down to that end in Article 11(4) of Directive 91/493/EEC.(8) The DNPM has provided official assurances regarding compliance with the rules set out in Chapter V of the Annex to Directive 91/493/EEC with regard to the control of non-processed products, and regarding the fulfilment of hygienic requirements equivalent to those laid down by that Directive.(9) However, the inspection visit has revealed certain deficiencies in the procedure followed by the DNPM for the approval/suspension of establishments and vessels, therefore the modification of the list of establishments and vessels from which the imports are authorised, will require a new inspection visit on the spot by the Commission experts.(10) Taking into account the results of the inspection visit, the reduction in the frequency of physical checks, laid down by Commission Decision 94/360/EC of 20 May 1994 on the reduced frequency of physical checks of consignments of certain products to be implemented from non-member countries, under Council Directive 90/675/EEC(4), shall not be applied to fishery products imported from Guinea.(11) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The "Direction nationale des pÃ ªches maritimes (DNPM) of the MinistÃ ¨re de la pÃ ªche et de l'aquaculture" shall be the competent authority in Guinea for verifying and certifying compliance of fishery products with the requirements of Directive 91/493/EEC.Article 2Fishery products originating in Guinea must meet the following conditions:1. They shall not have undergone any preparation or processing operation other than chilling or freezing.2. Each consignment must be accompanied by a numbered original health certificate, duly completed, signed, dated and comprising a single sheet in accordance with the model in Annex A hereto.3. The products must come from approved establishments, factory vessels or cold stores or from registered freezer vessels listed in Annex B hereto.4. Except in the case of frozen fishery products in bulk and intended for the manufacture of preserved foods, all packages must bear the word "GUINEA" and the approval/registration number of the establishment, factory vessel, cold store or freezer vessel of origin in indelible letters.Article 31. Certificates as referred to in Article 2 point 1 must be drawn up in at least one official language of the Member State where the checks are carried out.2. Certificates must bear the name, capacity and signature of the representative of the DNPM and the latter's official stamp in a colour different from that of other endorsements.Article 4Member States, when importing fishery products from Guinea, shall not apply to these products the reduction in the frequency of physical checks provided by Decision 94/360/EC.Article 5Annex B shall only be modified following the results of an inspection visit on the spot.Article 6This Decision shall come into effect 60 days after its publication in the Official Journal of the European Communities.Article 7This Decision is addressed to the Member States.Done at Brussels, 16 August 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 15.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 187, 7.7.1992, p. 41.(4) OJ L 158, 25.6.1994, p. 41.ANNEX A>PIC FILE= "L_2001221EN.005202.TIF">>PIC FILE= "L_2001221EN.005301.TIF">ANNEX BLIST OF ESTABLISHMENTS AND VESSELS>TABLE>PP: Processing plantZV: Freezer vessel